UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 5, 2007 WMS INDUSTRIES INC. (Exact name of registrant as specified in its charter) Delaware 1-8300 36-2814522 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 South Northpoint Blvd., Waukegan, Illinois 60085 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 785-3000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions On November 5, 2007, WMS Industries issued a press release relating to its results for the quarter ended September 30, 2007. A copy of the press release is furnished with this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference.Shortly after the issuance of the November 5, 2007 press release, WMS Industries Inc. held a conference call with investors, analysts and others further discussing first fiscal quarter financial results and financial guidance, including a question and answer period.A transcript of that conference call is being filed with the SEC as Exhibit 99.2 to this Current Report and is incorporated herein by reference. This information furnished under “Item2.02. Results of Operations and Financial Condition”, including the exhibits related thereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any disclosure document of the Company, except as shall be expressly set forth by specific reference in such document. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibits Description 99.1 Press Release of WMS Industries Inc. dated November 5, 2007 Regarding Earnings 99.2 Transcript of WMS Industries Inc. Conference Call held on November 5, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WMS Industries Inc. /s/ Kathleen J. McJohn Name:Kathleen J. McJohn Title:Vice President, General Counsel and Secretary Date: November 8, 2007 3 Exhibit Index Exhibits Description 99.1 Press Release of WMS Industries Inc. dated November 5, 2007 Regarding Earnings 99.2 Transcript of WMS Industries Inc. Conference Call held on November 5, 2007 4
